Title: To Thomas Jefferson from John Stuart, 6 September 1797
From: Stuart, John
To: Jefferson, Thomas


                    
                        Sir
                        Greenbrier September 6th. 1797
                    
                    Your favour of the 15th. ult. with the Diploma adopting me a member of the philosophical society came safe to hand—this Honour lays me under every obligation, and very greatful acknowledgments to you—be asured Sir, I shall be careful to enquire and deligent to communicate any thing that may fall in my way that I conceive will be interesting to the society. I fear no more of the bones of the Megalonyx will be got as I promised a reward for any that might be found in the cave. I was long in hopes the head bones or teeth would be got, which would more effectually proved his kind. I belive I before mentioned to you that there is a figure of a Lion carved on a rock on the Kenawha—which I presume is no small evidence that such an animmal had once an existance here,  Espesially as that figure with many others rudely cut bears every mark of very great antiquity. I have the Honor to be very respectfully Your Most. Obd. Humbe Servt.
                    
                        John Stuart
                    
                